COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 Robert Jeffery Liller,                          §               No. 08-16-00309-CR

                              Appellant,         §                  Appeal from the

 v.                                              §                109th District Court

 The State of Texas,                             §            of Andrews County, Texas

                              State.             §                    (TC# 6568)

                                            ORDER

       The Reporter’s Record in the above styled and numbered cause was due January 16, 2017,

but it has not been filed. The Court Reporter has notified the Court that Appellant has not made

payment for the preparation of the reporter’s record. On January 27, 2017, Mr. Josh Stephens,

Appellant’s attorney, filed with this Court a letter stating that Appellant’s family is unable to pay

for the reporter’s record and requesting that a hearing be conducted by the trial court to determine

if Appellant is indigent.

       Before the Court can continue with this appeal, it is ORDERED that the trial court conduct

a hearing in order to determine if Appellant is indigent and entitled to have the reporter’s record

provided at no cost to him. The trial court is authorized to enter any necessary orders and file

them, along with the trial court’s findings, with the District Clerk of Andrews County on or before

February 16, 2017. The District Clerk shall prepare a supplemental clerk’s record containing the
trial court’s findings and/or orders and forward the same to this Court on or before February 26,

2017. Further, the transcription of the hearing shall be prepared, certified and filed with this

Court on or before February 26, 2017.

       The due date of the Reporter’s Record will be determined after the trial court’s

findings are filed with this Court.

          IT IS SO ORDERED this 27th day of January, 2017.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                2